Citation Nr: 1208021	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel










INTRODUCTION

The Appellant was in the Marine Reserve from 1995 to 2003 and he served on active duty for training from December 1995 to June 1996 and from July 8 to July 22, 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Appellant contends that he injured his back in July 2000 while on active duty for training in the Marine Reserve.  

Records of the Marine Reserve show that in February 1999 on an annual certificate for physical condition the Appellant stated that in the past 12 months he had back problems, which he described as a herniated disc.  

The service treatment records for the Marine Reserve show that on July 22, 2000, the last day of his period of active duty for training, the Appellant stated that he injured his back on July, 11, 2000, during the period of active duty for training.  It was noted that the Appellant had not reported the injury at the time of the occurrence.  The pertinent finding was slight pain with bending.  On evaluation on July 27, 2000, the Appellant stated that on July 11, 2000, he fell off a five ton truck, hurting his back.  There was also a history of a herniated disc by MRI, when the Appellant was 18, he was currently 27.  The assessment was lumbosacral strain and symptoms of sciatica.  


The Marine Reserve then authorized the Appellant to receive physical therapy from low back pain from October to November 2000.  In November 2001, the Veteran was released to full and unrestricted duty.  On physical examination in December 2001, the Appellant gave a history of recurrent back pain or back problem.  The examiner commented that after the Appellant had completed physical therapy there was no disability or current symptoms.  The evaluation of the spine was normal.   In April 2003, on an annual certificate for physical condition the Appellant stated that he had no physical defects that would restrict his performance on active duty  

After service, the Appellant was followed for low back pain from 2006 to 2008.  Except for pain, there in no evidence of a herniated disc by MRI in August 2008.

On a review of the record by VA in July 2009, the VA examiner noted that in October 2007 the Appellant gave a history of a herniated disc since he was 19 [1992] in a workerman's compensation case.  The diagnosis by the VA examiner was lumbar strain. 

As the Appellant has identified evidence pertinent to the claim and as VA will make reasonable efforts to obtain relevant records not in the custody of a Federal agency, and as such reasonable efforts will generally consist of an initial request for the records, under the duty to assist, 38 C.F.R. § 3.159(c)(1), the case is REMANDED for the following action:

1.  Ask the Appellant either to submit or to authorize VA to obtain on his behalf the medical records, pertaining to a back injury in 1991 or 1992, resulting in a claim for workman's compensation. 







2.  If additional evidence is received, determine: 

a).  Whether the evidence of record is sufficient to decide the claim; 

b).  If the evidence of record is not sufficient to decide the claim, then:

i).  Obtain the records since 2008 from the Texas Department of Criminal Justice; and 

ii).  Arrange to have the Appellant's file reviewed by a VA health-care professional to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current lumbar strain is related to the fall in July 2000 during a period of active duty for training. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion requested cannot be determined because there are several potential causes, 


when the finding in service, is not more likely than any other to cause the Veteran's current lumbar strain and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

3.  On completion of the foregoing, the claim should be adjudicated.  If the benefit remains denied, then provide the Appellant and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


